IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JACOB HERRINGTON,
Plaintiff,
Vv. Civil Action No. 3:20C V862
STATE OF VIRGINIA, ef al.,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on November 24, 2020, the Court conditionally docketed
Plaintiff's action. At that time, the Court warned Plaintiff that he must keep the Court informed
as to his current address if he was relocated or released. By Memorandum Order entered on June
4, 2021, the Court directed Plaintiff to file a particularized complaint. On June 17, 2021, the
United States Postal Service returned the June 4, 2021 Memorandum Order to the Court marked,
“RETURN TO SENDER” and “Inmate Released.” Since that date, Plaintiff has not contacted the
Court to provide a current address. Plaintiff's failure to contact the Court and provide a current
address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

Isl (], hn

John A. Gibney, Jr. iy dL
Date: 23 June 2021 United States District Judge

Richmond, Virginia

 

 

 

 
